internal_revenue_service number release date index number ------------------------------- ------------------------------------------ ---------------------------- in re ------------------------------- ------------------------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-118535-09 date date legend legend taxpayer ------------------------------------------------------- dear ----------------------- this responds to your letter dated date in which you request rulings related to sec_61 and sec_170 of the internal_revenue_code the following rulings are requested rulings requested the portion of the purchase_price taxpayer pays a charity for scrip that taxpayer can either receive back in cash or allow the charity to retain rebate does not constitute gross_income under sec_61 the amount of the rebate that taxpayer elects not to receive in cash and allows a charity to retain is a charitable_contribution deductible under sec_170 facts taxpayer is an individual who purchases scrip from an organization described in sec_170 charity the charity purchases the scrip at a discount but sells the scrip at face value to individuals such as taxpayer thus for scrip with a face value of dollar_figure----- that the charity purchases at a --- discount taxpayer pays the charity dollar_figure----- and the charity’s cost for the scrip is dollar_figure--- ------------------------------------- plr-118535-09 as part of taxpayer’s purchase of scrip the charity gives taxpayer the option of receiving in cash a portion of the difference between the face value of the scrip and the charity’s cost for the scrip dollar_figurex1 that is at the time of purchase the charity provides taxpayer two options taxpayer may elect to receive dollar_figurex in cash or taxpayer may elect to allow the charity to retain dollar_figurex taxpayer’s proposed transaction taxpayer plans to purchase scrip at face value from the charity at the time of taxpayer’s purchase taxpayer will elect not to receive dollar_figurex in cash in favor of allowing the charity to retain dollar_figurex law and analysis sec_61 provides that gross_income means all income from whatever source derived a rebate received by a buyer from the party to whom the buyer directly or indirectly paid the purchase_price for an item is an adjustment in purchase_price not an accession to wealth and is not includible in the buyer’s gross_income see revrul_76_96 1976_1_cb_23 as modified by revrul_2005_28 2005_1_cb_997 a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 will be allowed to the extent payment of the charitable_contribution is made within the taxable_year sec_170 a charitable_contribution must be made voluntarily and with donative_intent u s v american bar endowment 477_us_105 deductions for charitable_contributions are limited to a percentage of the taxpayer’s contribution_base for the taxable_year see sec_170 no deduction is allowed under sec_170 unless the donor properly substantiates the contribution as required under sec_170 relating to contributions of dollar_figure or more and f relating to all contributions of a cash check or other monetary gift regardless of amount as applicable ruling_request -rebate from charity taxpayer first asks us to rule that if a charity gives taxpayer the option to receive a cash rebate of dollar_figurex of the purchase_price taxpayer pays the charity for scrip taxpayer will not be in receipt of gross_income under sec_61 a rebate received from the party to whom the buyer directly or indirectly paid the purchase_price for an item is an adjustment to the purchase_price paid for the item it i sec_1 where the face value of the scrip is dollar_figure----- and the charity’s cost for the scrip is dollar_figure---- dollar_figurex is an amount less than dollar_figure--- ie the difference between the face value and cost of the scrip with such difference reduced by the charity’s additional cost to provide taxpayer with the option of receiving an amount in cash ------------------------------------- plr-118535-09 not an accession to wealth and is not includible in the buyer’s gross_income see revrul_76_96 1976_1_cb_23 as modified by revrul_2005_28 2005_1_cb_997 in this case taxpayer purchases scrip from the charity and has the option to receive a cash rebate of dollar_figurex in lieu of receiving cash taxpayer may allow the charity to retain the dollar_figurex rebate in either case this rebate constitutes an adjustment to the purchase_price of the scrip and consequently is not includible in taxpayer’s gross_income ruling_request -contribution of rebate taxpayer also asks us to rule that if taxpayer elects to allow the charity to retain the dollar_figurex taxpayer could have received in cash dollar_figurex will be a charitable_contribution under sec_170 taxpayer in this case may elect to receive a rebate in cash or to allow the charity to retain the rebate this program therefore is distinguishable from the program in american bar endowment the opportunity for taxpayer to elect whether rebates will be retained by the charity or received in cash by taxpayer renders the payments in this situation voluntary accordingly if taxpayer chooses the option of allowing the charity to retain the dollar_figurex and complies with all other requirements under sec_170 then taxpayer is treated as making a charitable_contribution in the amount of dollar_figurex in the taxable_year taxpayer otherwise would have received the dollar_figurex in cash conclusions the portion of the purchase_price taxpayer pays a charity for scrip that taxpayer can either receive back in cash or allow the charity to retain does not constitute gross_income under sec_61 the amount of the rebate that taxpayer can receive in cash but instead allows the charity to retain constitutes a charitable_contribution at the time taxpayer could have received the amount in cash to the extent provided in sec_170 the charitable_contributions that are the subject of this ruling_request will be deductible only if all other requirements under sec_170 including substantiation requirements under sec_170 and f are met subject_to the percentage limitations of sec_170 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in ------------------------------------- plr-118535-09 this letter in addition no opinion is expressed or implied on whether any aspect of the transaction or item discussed or referenced in this letter may impact the charity’s tax exempt status under sec_501 or results in unrelated_business_income_tax under sec_511 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely john p moriarty chief branch office_of_chief_counsel income_tax accounting cc
